DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 8/10/2022.  Claims 1-20 remain pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (U.S. Patent Application Publication No. 2011/0270480 A1) (hereinafter Ishibashi) in view of Arshad et al. (U.S. Patent Application Publication No. 2003/0189482 A1) (hereinafter Arshad).

Regarding claim 1, Ishibashi discloses a vehicle power and accessory system (Figure 4 and paragraph 0074 disclose an electric vehicle 10), comprising:
an electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a driving unit 13); and
a vehicle power system including:
a battery (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a battery module 11.  Figure 9 and paragraph 0104 disclose the battery module 11 includes a battery 111);
an electrical connection point (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a driving control unit 12.  Figure 9 and paragraph 0104 disclose the driving control unit 12 includes a charging/discharging management unit 122); and
a controller (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a battery module 11.  Figure 9 and paragraph 0104 disclose the battery module 11 includes a battery control unit 113, a second authentication unit 114, and a first authentication unit 115), configured to:
receive authentication information for the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0118 and 0119 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded.  Note that the second authentication unit 114 carries out the second authentication by communicating with the authentication apparatus 20 via the control unit 121.  Meanwhile, the first authentication unit 115 carries out first authentication by directly communicating with the authentication apparatus 20); and
direct an operation of the electrical connection point based on an authentication level for the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0117 discloses the battery control unit 113 controls discharging of the battery 111.  As one example, on receiving an instruction for discharge of the battery 111 from the charging/discharging management unit 122, the battery control unit 113 causes power to be discharged from the battery 111.  In addition, the power outputted from the battery 111 is inputted via the power interface 112 to the charging/discharging management unit 122.  However, if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122.  Note that notification of the result of the first authentication is received from the first authentication unit 115.  Similarly, notification of the result of the second authentication is received from the second authentication unit 114.  Figure 6 and paragraphs 0086 and 0087 disclose first, the battery module 11 starts the authentication (the “second authentication”) that permits driving (i.e., use of the battery module 11) with the authentication apparatus 20 via the second authentication route (S101).  When doing so, the battery module 11 determines whether a bind has been set (S102).  As one example, the battery module 11 confirms whether key information has been shared with the authentication apparatus 20.  When a bind has been set, the processing by the battery module 11 proceeds to step S103.  Meanwhile, when a bind has not been set, the processing by the battery module 11 proceeds to step S104.  When the processing has proceeded to step S103, the battery module 11 permits supplying of power to the driving unit 13.  When supplying of power to the driving unit 13 is permitted, the driving control unit 12 supplies power to the driving unit 13 and controls the driving of the electric vehicle 10),
wherein:
the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container is connected to the electrical connection point (Figure 9 illustrates the driving unit 13 connected to the charging/discharging management unit 122); and
the authentication level is based on the authentication information for the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0119 and 0120 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded).
Ishibashi does not explicitly disclose the authentication level is selected from a plurality of authentication levels, each of the plurality of authentication levels having a different set of permitted connections, and wherein the operation is selected from within the set of permitted connections for the authentication level.
In analogous art, Arshad discloses the authentication level is selected from a plurality of authentication levels, each of the plurality of authentication levels having a different set of permitted connections, and wherein the operation is selected from within the set of permitted connections for the authentication level (Paragraphs 0010, 0011, 0051, and 0060 disclose a method for permitting different authorized degrees of access to a plurality of users of a vehicle is provided in which each of the users has a radio transponder coupled to an operating key for operating the vehicle.  The radio transponder stores data indicative of each user's authorized degree of access of the vehicle.  The authorized degrees of access is different for each of the plurality of users.  Authorized degree of access may differ by at least one of the following characteristics: the subsystems of the vehicle that the operator is authorized to operate.  Auxiliary controller 50 controls the operation of various hydraulically powered subsystems of the vehicle.  Engine 60 drives a hydraulic fluid pump 72 that provides a source of pressurized hydraulic fluid.  This fluid is controlled and directed by auxiliary controller 50.  Auxiliary controller 50 is coupled to and drives several auxiliary hydraulic valves 74 (AUXl … AUXn).  These valves are typically on-off valves or pulse-width modulated proportional control valves that regulate the flow of hydraulic fluid.  If vehicle 10 is a backhoe or has a backhoe attachment, for example, controller 50 and valves 74 control the flow of fluid to a boom swing cylinder, a boom lift cylinder, a dipper cylinder and a bucket cylinder, which are each coupled to and controlled by at least one auxiliary valve 74.  Thus, one or more auxiliary valves are provided to control the flow of hydraulic fluid to or from various hydraulically driven implements.  If the vehicle is a dump truck, for example, controller 50 controls the flow of fluid to and from the cylinders that lift the box of the truck to dump it.  If the vehicle is a loader, loader/backhoe, bulldozer, or skid steer loader, for example, auxiliary controller 50 regulates the flow of fluid to and from the lift arm cylinders and bucket cylinders (as the case may be) that raises, lower, and tilt the bucket.  The operator can be authorized (or denied) to operate any or all of these subsystems by data in the transponder.  Other data downloaded from transponder 20 may indicate other limits on operation, such as the operator not being authorized to operate specific sub-systems of the vehicle, such as preventing various accessories from being operated, such as a radio, vehicle heater, air conditioner, tape or CD player, navigation computer, or TV).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a plurality of users having different degrees of access for accessing different vehicle subsystems, as described in Arshad, with using authentication to determine whether to supply power in a vehicle, as described in Ishibashi, because doing so is simple substitution of one known element (authentication level) for another to obtain predictable results.  Combining a plurality of users having different degrees of access for accessing different vehicle subsystems of Arshad with using authentication to determine whether to supply power in a vehicle of Ishibashi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Arshad.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi and Arshad to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, Ishibashi, as modified by Arshad, further discloses wherein the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container includes a wired connection to the vehicle power system and the controller is configured to receive the authentication information from the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container by way of the wired connection (Paragraph 0130 discloses the communication between the electric vehicle 10 and the authentication apparatus 20 may be wired or wireless communication.  In the case of wired communication, the communication may be signal line communication using signal lines that are capable of transferring data or may be power line communication that uses power lines.  More specifically, it is possible to carry out communication using a cable that conforms to a standard such as USB (Universal Serial Bus) or IEEE 1394).

Regarding claim 3, as applied to claim 1 above, Ishibashi, as modified by Arshad, further discloses wherein the vehicle power system includes a wireless communications receiver, and the controller is configured to receive the authentication information from the wireless communications receiver (Paragraphs 0130 and 0131 disclose the communication between the electric vehicle 10 and the authentication apparatus 20 may be wired or wireless communication.  In the case of wireless communication, it is possible to use an RF signal, infrared communication, visible light communication, near-field communication, or the like.  As specific examples, it is possible to use IrDA, a wireless LAN, Bluetooth (Registered Trademark), Transfer Jet (Registered Trademark), a Body Area Network, or magnetic communication.  As described above, although a variety of communication devices and/or methods could conceivably be used, as one example the first authentication route should preferably use a wired or wireless communication device that is in typical use by an immobilizer or the like.  Meanwhile, for the second authentication route, since it is necessary to communicate directly with the battery module 11 provided in the electric vehicle 10, it is preferable to use a wireless communication device and/or method).

Regarding claim 4, as applied to claim 1 above, Ishibashi, as modified by Arshad, further discloses wherein the controller is further configured to determine the authentication level based on the authentication information (Figure 9 and paragraphs 0119 and 0120 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded).

Regarding claim 7, Ishibashi discloses a vehicle power system (Figure 4 and paragraph 0074 disclose an electric vehicle 10) comprising:
a battery (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a battery module 11.  Figure 9 and paragraph 0104 disclose the battery module 11 includes a battery 111);
an electrical connection point configured to provide electrical power to an electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a driving control unit 12.  Figure 9 and paragraph 0104 disclose the driving control unit 12 includes a charging/discharging management unit 122);
a controller (Figure 4 and paragraph 0074 disclose electric vehicle 10 mainly includes a battery module 11.  Figure 9 and paragraph 0104 disclose the battery module 11 includes a battery control unit 113, a second authentication unit 114, and a first authentication unit 115), configured to:
obtain authentication information for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0118 and 0119 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded.  Note that the second authentication unit 114 carries out the second authentication by communicating with the authentication apparatus 20 via the control unit 121.  Meanwhile, the first authentication unit 115 carries out first authentication by directly communicating with the authentication apparatus 20);
obtain an authentication level for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0119 and 0120 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded); and
direct a connection operation between the vehicle power system and the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container based on the authentication level of the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0117 discloses the battery control unit 113 controls discharging of the battery 111.  As one example, on receiving an instruction for discharge of the battery 111 from the charging/discharging management unit 122, the battery control unit 113 causes power to be discharged from the battery 111.  In addition, the power outputted from the battery 111 is inputted via the power interface 112 to the charging/discharging management unit 122.  However, if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122.  Note that notification of the result of the first authentication is received from the first authentication unit 115.  Similarly, notification of the result of the second authentication is received from the second authentication unit 114.  Figure 6 and paragraphs 0086 and 0087 disclose first, the battery module 11 starts the authentication (the “second authentication”) that permits driving (i.e., use of the battery module 11) with the authentication apparatus 20 via the second authentication route (S101).  When doing so, the battery module 11 determines whether a bind has been set (S102).  As one example, the battery module 11 confirms whether key information has been shared with the authentication apparatus 20.  When a bind has been set, the processing by the battery module 11 proceeds to step S103.  Meanwhile, when a bind has not been set, the processing by the battery module 11 proceeds to step S104.  When the processing has proceeded to step S103, the battery module 11 permits supplying of power to the driving unit 13.  When supplying of power to the driving unit 13 is permitted, the driving control unit 12 supplies power to the driving unit 13 and controls the driving of the electric vehicle 10).
Ishibashi does not explicitly disclose the authentication level is selected from a plurality of authentication levels, each of the plurality of authentication levels having a different set of permitted connections, and wherein the connection operation is selected from within the set of permitted connections for the authentication level.
In analogous art, Arshad discloses the authentication level is selected from a plurality of authentication levels, each of the plurality of authentication levels having a different set of permitted connections, and wherein the connection operation is selected from within the set of permitted connections for the authentication level (Paragraphs 0010, 0011, 0051, and 0060 disclose a method for permitting different authorized degrees of access to a plurality of users of a vehicle is provided in which each of the users has a radio transponder coupled to an operating key for operating the vehicle.  The radio transponder stores data indicative of each user's authorized degree of access of the vehicle.  The authorized degrees of access is different for each of the plurality of users.  Authorized degree of access may differ by at least one of the following characteristics: the subsystems of the vehicle that the operator is authorized to operate.  Auxiliary controller 50 controls the operation of various hydraulically powered subsystems of the vehicle.  Engine 60 drives a hydraulic fluid pump 72 that provides a source of pressurized hydraulic fluid.  This fluid is controlled and directed by auxiliary controller 50.  Auxiliary controller 50 is coupled to and drives several auxiliary hydraulic valves 74 (AUXl … AUXn).  These valves are typically on-off valves or pulse-width modulated proportional control valves that regulate the flow of hydraulic fluid.  If vehicle 10 is a backhoe or has a backhoe attachment, for example, controller 50 and valves 74 control the flow of fluid to a boom swing cylinder, a boom lift cylinder, a dipper cylinder and a bucket cylinder, which are each coupled to and controlled by at least one auxiliary valve 74.  Thus, one or more auxiliary valves are provided to control the flow of hydraulic fluid to or from various hydraulically driven implements.  If the vehicle is a dump truck, for example, controller 50 controls the flow of fluid to and from the cylinders that lift the box of the truck to dump it.  If the vehicle is a loader, loader/backhoe, bulldozer, or skid steer loader, for example, auxiliary controller 50 regulates the flow of fluid to and from the lift arm cylinders and bucket cylinders (as the case may be) that raises, lower, and tilt the bucket.  The operator can be authorized (or denied) to operate any or all of these subsystems by data in the transponder.  Other data downloaded from transponder 20 may indicate other limits on operation, such as the operator not being authorized to operate specific sub-systems of the vehicle, such as preventing various accessories from being operated, such as a radio, vehicle heater, air conditioner, tape or CD player, navigation computer, or TV).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a plurality of users having different degrees of access for accessing different vehicle subsystems, as described in Arshad, with using authentication to determine whether to supply power in a vehicle, as described in Ishibashi, because doing so is simple substitution of one known element (authentication level) for another to obtain predictable results.  Combining a plurality of users having different degrees of access for accessing different vehicle subsystems of Arshad with using authentication to determine whether to supply power in a vehicle of Ishibashi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Arshad.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi and Arshad to obtain the invention as specified in claim 7.

Regarding claim 8, as applied to claim 7 above, Ishibashi, as modified by Arshad, further discloses wherein the connection operation comprises supplying power from the vehicle power system to the electrical connection point (Figure 9 and paragraphs 0117 discloses the battery control unit 113 controls discharging of the battery 111.  As one example, on receiving an instruction for discharge of the battery 111 from the charging/discharging management unit 122, the battery control unit 113 causes power to be discharged from the battery 111.  In addition, the power outputted from the battery 111 is inputted via the power interface 112 to the charging/discharging management unit 122.  However, if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122.  Note that notification of the result of the first authentication is received from the first authentication unit 115.  Similarly, notification of the result of the second authentication is received from the second authentication unit 114.  Figure 6 and paragraphs 0086 and 0087 disclose first, the battery module 11 starts the authentication (the “second authentication”) that permits driving (i.e., use of the battery module 11) with the authentication apparatus 20 via the second authentication route (S101).  When doing so, the battery module 11 determines whether a bind has been set (S102).  As one example, the battery module 11 confirms whether key information has been shared with the authentication apparatus 20.  When a bind has been set, the processing by the battery module 11 proceeds to step S103.  Meanwhile, when a bind has not been set, the processing by the battery module 11 proceeds to step S104.  When the processing has proceeded to step S103, the battery module 11 permits supplying of power to the driving unit 13.  When supplying of power to the driving unit 13 is permitted, the driving control unit 12 supplies power to the driving unit 13 and controls the driving of the electric vehicle 10).

Regarding claim 9, as applied to claim 7 above, Ishibashi, as modified by Arshad, further discloses wherein the connection operation comprises certifying the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container for use with the vehicle power system and permitting a connection between the vehicle power system and the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container at the electrical connection point (Figure 9 and paragraphs 0117 discloses the battery control unit 113 controls discharging of the battery 111.  As one example, on receiving an instruction for discharge of the battery 111 from the charging/discharging management unit 122, the battery control unit 113 causes power to be discharged from the battery 111.  In addition, the power outputted from the battery 111 is inputted via the power interface 112 to the charging/discharging management unit 122.  However, if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122.  Note that notification of the result of the first authentication is received from the first authentication unit 115.  Similarly, notification of the result of the second authentication is received from the second authentication unit 114.  Figure 6 and paragraphs 0086 and 0087 disclose first, the battery module 11 starts the authentication (the “second authentication”) that permits driving (i.e., use of the battery module 11) with the authentication apparatus 20 via the second authentication route (S101).  When doing so, the battery module 11 determines whether a bind has been set (S102).  As one example, the battery module 11 confirms whether key information has been shared with the authentication apparatus 20.  When a bind has been set, the processing by the battery module 11 proceeds to step S103.  Meanwhile, when a bind has not been set, the processing by the battery module 11 proceeds to step S104.  When the processing has proceeded to step S103, the battery module 11 permits supplying of power to the driving unit 13.  When supplying of power to the driving unit 13 is permitted, the driving control unit 12 supplies power to the driving unit 13 and controls the driving of the electric vehicle 10).

Regarding claim 10, as applied to claim 7 above, Ishibashi, as modified by Arshad, further discloses wherein the vehicle power system further includes a wireless communication antenna, and the processor is configured to obtain the authentication information by receiving the authentication data from the wireless communication antenna (Paragraphs 0130 and 0131 disclose the communication between the electric vehicle 10 and the authentication apparatus 20 may be wired or wireless communication.  In the case of wireless communication, it is possible to use an RF signal, infrared communication, visible light communication, near-field communication, or the like.  As specific examples, it is possible to use IrDA, a wireless LAN, Bluetooth (Registered Trademark), Transfer Jet (Registered Trademark), a Body Area Network, or magnetic communication.  As described above, although a variety of communication devices and/or methods could conceivably be used, as one example the first authentication route should preferably use a wired or wireless communication device that is in typical use by an immobilizer or the like.  Meanwhile, for the second authentication route, since it is necessary to communicate directly with the battery module 11 provided in the electric vehicle 10, it is preferable to use a wireless communication device and/or method).

Regarding claim 11, as applied to claim 7 above, Ishibashi, as modified by Arshad, further discloses wherein the controller is configured to obtain the authentication information by way of a wired connection between the vehicle power system and the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Paragraph 0130 discloses the communication between the electric vehicle 10 and the authentication apparatus 20 may be wired or wireless communication.  In the case of wired communication, the communication may be signal line communication using signal lines that are capable of transferring data or may be power line communication that uses power lines.  More specifically, it is possible to carry out communication using a cable that conforms to a standard such as USB (Universal Serial Bus) or IEEE 1394).

Regarding claim 12, as applied to claim 7 above, Ishibashi, as modified by Arshad, further discloses wherein the controller is configured to obtain the authentication level for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container by processing the authentication information from the vehicle power system to determine the authentication level (Figure 9 and paragraphs 0119 and 0120 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded).

Regarding claim 14, as applied to claim 7 above, Ishibashi, as modified by Arshad, further discloses wherein the controller is further configured to monitor the vehicle power system for an unauthorized access attempt and disabling at least a portion of the vehicle power system when the monitoring detects the unauthorized access attempt (Paragraph 0056 discloses by providing such framework, even if a thief connects a battery module 11 that has been stolen to his/her own electric vehicle 10 (#2), authentication between the electric vehicle 10 (#2) and such battery module 11 will not succeed and supplying of power by the battery module 11 will not be permitted.  Paragraph 0079 discloses it is not possible to use the battery module 11 according to the present embodiment when the first authentication has succeeded and the second authentication has not succeeded.  Paragraph 0117 discloses if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122).

Regarding claim 15, Ishibashi discloses a method of connecting an electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container to a vehicle power system (Figure 9 and paragraphs 0117 discloses the battery control unit 113 controls discharging of the battery 111.  As one example, on receiving an instruction for discharge of the battery 111 from the charging/discharging management unit 122, the battery control unit 113 causes power to be discharged from the battery 111.  In addition, the power outputted from the battery 111 is inputted via the power interface 112 to the charging/discharging management unit 122.  However, if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122.  Note that notification of the result of the first authentication is received from the first authentication unit 115.  Similarly, notification of the result of the second authentication is received from the second authentication unit 114.  Figure 6 and paragraphs 0086 and 0087 disclose first, the battery module 11 starts the authentication (the “second authentication”) that permits driving (i.e., use of the battery module 11) with the authentication apparatus 20 via the second authentication route (S101).  When doing so, the battery module 11 determines whether a bind has been set (S102).  As one example, the battery module 11 confirms whether key information has been shared with the authentication apparatus 20.  When a bind has been set, the processing by the battery module 11 proceeds to step S103.  Meanwhile, when a bind has not been set, the processing by the battery module 11 proceeds to step S104.  When the processing has proceeded to step S103, the battery module 11 permits supplying of power to the driving unit 13.  When supplying of power to the driving unit 13 is permitted, the driving control unit 12 supplies power to the driving unit 13 and controls the driving of the electric vehicle 10), comprising:
providing authentication information for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container to a vehicle power control of the vehicle power system (Figure 9 and paragraphs 0118 and 0119 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded.  Note that the second authentication unit 114 carries out the second authentication by communicating with the authentication apparatus 20 via the control unit 121.  Meanwhile, the first authentication unit 115 carries out first authentication by directly communicating with the authentication apparatus 20); and
forming a permitted connection selected from a plurality of permitted connections between the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container and the vehicle power system, wherein the permitted connection is selected based on an authentication level (Figure 9 and paragraphs 0117 discloses the battery control unit 113 controls discharging of the battery 111.  As one example, on receiving an instruction for discharge of the battery 111 from the charging/discharging management unit 122, the battery control unit 113 causes power to be discharged from the battery 111.  In addition, the power outputted from the battery 111 is inputted via the power interface 112 to the charging/discharging management unit 122.  However, if the first authentication and the second authentication described earlier did not succeed, the battery control unit 113 does not cause the battery 111 to discharge even when an instruction for discharge of the battery 111 is received from the charging/discharging management unit 122.  Note that notification of the result of the first authentication is received from the first authentication unit 115.  Similarly, notification of the result of the second authentication is received from the second authentication unit 114.  Figure 6 and paragraphs 0086 and 0087 disclose first, the battery module 11 starts the authentication (the “second authentication”) that permits driving (i.e., use of the battery module 11) with the authentication apparatus 20 via the second authentication route (S101).  When doing so, the battery module 11 determines whether a bind has been set (S102).  As one example, the battery module 11 confirms whether key information has been shared with the authentication apparatus 20.  When a bind has been set, the processing by the battery module 11 proceeds to step S103.  Meanwhile, when a bind has not been set, the processing by the battery module 11 proceeds to step S104.  When the processing has proceeded to step S103, the battery module 11 permits supplying of power to the driving unit 13.  When supplying of power to the driving unit 13 is permitted, the driving control unit 12 supplies power to the driving unit 13 and controls the driving of the electric vehicle 10),
wherein the authentication information determines an authentication level of the accessory configured to be used with at least one of the vehicle, a trailer, and a transport container (Figure 9 and paragraphs 0119 and 0120 disclose the second authentication unit 114 carries out second authentication with the authentication apparatus 20 via the second authentication route.  When the second authentication has succeeded, the second authentication unit 114 notifies the battery control unit 113 that the second authentication succeeded.  In the same way, the first authentication unit 115 carries out first authentication with the authentication apparatus 20 via the first authentication route.  When the first authentication has succeeded, the first authentication unit 115 then notifies the battery control unit 113 that the first authentication succeeded).
Ishibashi does not explicitly disclose the authentication level is selected from a plurality of authentication levels, each of the plurality of authentication levels having a different set of permitted connections, and wherein the formed permitted connection is selected from within the set of permitted connections for the authentication level.
In analogous art, Arshad discloses the authentication level is selected from a plurality of authentication levels, each of the plurality of authentication levels having a different set of permitted connections, and wherein the formed permitted connection is selected from within the set of permitted connections for the authentication level (Paragraphs 0010, 0011, 0051, and 0060 disclose a method for permitting different authorized degrees of access to a plurality of users of a vehicle is provided in which each of the users has a radio transponder coupled to an operating key for operating the vehicle.  The radio transponder stores data indicative of each user's authorized degree of access of the vehicle.  The authorized degrees of access is different for each of the plurality of users.  Authorized degree of access may differ by at least one of the following characteristics: the subsystems of the vehicle that the operator is authorized to operate.  Auxiliary controller 50 controls the operation of various hydraulically powered subsystems of the vehicle.  Engine 60 drives a hydraulic fluid pump 72 that provides a source of pressurized hydraulic fluid.  This fluid is controlled and directed by auxiliary controller 50.  Auxiliary controller 50 is coupled to and drives several auxiliary hydraulic valves 74 (AUXl … AUXn).  These valves are typically on-off valves or pulse-width modulated proportional control valves that regulate the flow of hydraulic fluid.  If vehicle 10 is a backhoe or has a backhoe attachment, for example, controller 50 and valves 74 control the flow of fluid to a boom swing cylinder, a boom lift cylinder, a dipper cylinder and a bucket cylinder, which are each coupled to and controlled by at least one auxiliary valve 74.  Thus, one or more auxiliary valves are provided to control the flow of hydraulic fluid to or from various hydraulically driven implements.  If the vehicle is a dump truck, for example, controller 50 controls the flow of fluid to and from the cylinders that lift the box of the truck to dump it.  If the vehicle is a loader, loader/backhoe, bulldozer, or skid steer loader, for example, auxiliary controller 50 regulates the flow of fluid to and from the lift arm cylinders and bucket cylinders (as the case may be) that raises, lower, and tilt the bucket.  The operator can be authorized (or denied) to operate any or all of these subsystems by data in the transponder.  Other data downloaded from transponder 20 may indicate other limits on operation, such as the operator not being authorized to operate specific sub-systems of the vehicle, such as preventing various accessories from being operated, such as a radio, vehicle heater, air conditioner, tape or CD player, navigation computer, or TV).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a plurality of users having different degrees of access for accessing different vehicle subsystems, as described in Arshad, with using authentication to determine whether to supply power in a vehicle, as described in Ishibashi, because doing so is simple substitution of one known element (authentication level) for another to obtain predictable results.  Combining a plurality of users having different degrees of access for accessing different vehicle subsystems of Arshad with using authentication to determine whether to supply power in a vehicle of Ishibashi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Arshad.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi and Arshad to obtain the invention as specified in claim 15.

Regarding claim 16, as applied to claim 15 above, Ishibashi, as modified by Arshad, further discloses wherein providing the authentication information comprises providing a signal including the authentication information by way of a wired connection configured to be connected to the vehicle power system (Paragraph 0130 discloses the communication between the electric vehicle 10 and the authentication apparatus 20 may be wired or wireless communication.  In the case of wired communication, the communication may be signal line communication using signal lines that are capable of transferring data or may be power line communication that uses power lines.  More specifically, it is possible to carry out communication using a cable that conforms to a standard such as USB (Universal Serial Bus) or IEEE 1394).

Regarding claim 17, as applied to claim 15 above, Ishibashi, as modified by Arshad, further discloses wherein providing the authentication information comprises wireless transmission of the authentication information from a portable device or the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container to the vehicle power system, and the permitted connection includes the accessory configured to be used with at least one of the vehicle, a trailer, and a transport container receiving power from the vehicle power system (Paragraphs 0130 and 0131 disclose the communication between the electric vehicle 10 and the authentication apparatus 20 may be wired or wireless communication.  In the case of wireless communication, it is possible to use an RF signal, infrared communication, visible light communication, near-field communication, or the like.  As specific examples, it is possible to use IrDA, a wireless LAN, Bluetooth (Registered Trademark), Transfer Jet (Registered Trademark), a Body Area Network, or magnetic communication.  As described above, although a variety of communication devices and/or methods could conceivably be used, as one example the first authentication route should preferably use a wired or wireless communication device that is in typical use by an immobilizer or the like.  Meanwhile, for the second authentication route, since it is necessary to communicate directly with the battery module 11 provided in the electric vehicle 10, it is preferable to use a wireless communication device and/or method).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Arshad as applied to claims 1 and 7 above, and further in view of Widmer et al. (U.S. Patent Application Publication No. 2013/0029595 A1) (hereinafter Widmer).

Regarding claim 5, as applied to claim 1 above, Ishibashi, as modified by Arshad, discloses the claimed invention except explicitly disclosing wherein the vehicle power system includes a wireless communication antenna, and the controller is further configured to: direct transmission of the authentication information to a remote server by way of the wireless communication antenna; and receive the authentication level from the remote server.
In analogous art, Widmer discloses wherein the vehicle power system includes a wireless communication antenna (Figure 7 and paragraphs 0074 and 0076 disclose a functional block diagram of an exemplary electric vehicle system 700 in an electric vehicle 412.  Power converter 702 is further connected with energy storage interface 508 and power antenna 416), and the controller is further configured to:
direct transmission of the authentication information to a remote server by way of the wireless communication antenna (Figure 6 and paragraph 0071 disclose server 618 may comprise controller 622 and authenticator 620.  Authenticator may create and process authentication data corresponding to, e.g., charging and communication system 402a, electric vehicles 412, and content providers 632.  Figure 16 and paragraph 0142 disclose assuming that authentication is based on a mutual challenge-request scheme, controller 604 may request server 618 for a challenge message to send to the vehicle charging and communication system 414.  In response, server 618 creates a challenge message (by using authenticator 620) and sends the challenge message over network 614 to controller 604.  In turn, controller 604 transmits the challenge message over controller antenna 608.  When charging and communication system 402a receives a response message from the vehicle charging and communication system 414, controller 604 inquires authenticator 620 to determine whether the received response was the expected value.  If the received response message matches the expected value, then the electric vehicle is authenticated.  Additionally, the charging and communication system 402a receives a second challenge message.  In response, controller 604 queries server 618 for a second response message, which the server generates by using authenticator 620 and sends to the charging and communication system 402a. Controller 604 then transmits the second response message to the electric vehicle in order for the electric vehicle 412 to authenticate the charging and communication system 402a); and
receive the authentication level from the remote server (Figure 16 and paragraph 0142 disclose if the received response message matches the expected value, then the electric vehicle is authenticated.  Additionally, the charging and communication system 402a receives a second challenge message.  In response, controller 604 queries server 618 for a second response message, which the server generates by using authenticator 620 and sends to the charging and communication system 402a. Controller 604 then transmits the second response message to the electric vehicle in order for the electric vehicle 412 to authenticate the charging and communication system 402a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting and receiving authentication messages using an antenna, as described in Widmer, with wirelessly authenticating, as described in Ishibashi, as modified by Arshad, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting and receiving authentication messages using an antenna of Widmer with wirelessly authenticating of Ishibashi, as modified by Arshad, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Widmer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi, Arshad, and Widmer to obtain the invention as specified in claim 5.

Regarding claim 13, as applied to claim 7 above, Ishibashi, as modified by Arshad, discloses the claimed invention except explicitly disclosing wherein the vehicle power system further includes a wireless communication antenna, and the controller is configured to obtain the authentication level for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container by: directing transmission of the authentication information from the vehicle power system to a remote server by way of the wireless communication antenna; and receiving the authentication level for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container from the remote server by way of the wireless communication antenna.
In analogous art, Widmer discloses wherein the vehicle power system further includes a wireless communication antenna (Figure 7 and paragraphs 0074 and 0076 disclose a functional block diagram of an exemplary electric vehicle system 700 in an electric vehicle 412.  Power converter 702 is further connected with energy storage interface 508 and power antenna 416), and the controller is configured to obtain the authentication level for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container by:
directing transmission of the authentication information from the vehicle power system to a remote server by way of the wireless communication antenna (Figure 6 and paragraph 0071 disclose server 618 may comprise controller 622 and authenticator 620.  Authenticator may create and process authentication data corresponding to, e.g., charging and communication system 402a, electric vehicles 412, and content providers 632.  Figure 16 and paragraph 0142 disclose assuming that authentication is based on a mutual challenge-request scheme, controller 604 may request server 618 for a challenge message to send to the vehicle charging and communication system 414.  In response, server 618 creates a challenge message (by using authenticator 620) and sends the challenge message over network 614 to controller 604.  In turn, controller 604 transmits the challenge message over controller antenna 608.  When charging and communication system 402a receives a response message from the vehicle charging and communication system 414, controller 604 inquires authenticator 620 to determine whether the received response was the expected value.  If the received response message matches the expected value, then the electric vehicle is authenticated.  Additionally, the charging and communication system 402a receives a second challenge message.  In response, controller 604 queries server 618 for a second response message, which the server generates by using authenticator 620 and sends to the charging and communication system 402a. Controller 604 then transmits the second response message to the electric vehicle in order for the electric vehicle 412 to authenticate the charging and communication system 402a); and
receiving the authentication level for the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container from the remote server by way of the wireless communication antenna (Figure 16 and paragraph 0142 disclose if the received response message matches the expected value, then the electric vehicle is authenticated.  Additionally, the charging and communication system 402a receives a second challenge message.  In response, controller 604 queries server 618 for a second response message, which the server generates by using authenticator 620 and sends to the charging and communication system 402a. Controller 604 then transmits the second response message to the electric vehicle in order for the electric vehicle 412 to authenticate the charging and communication system 402a).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate transmitting and receiving authentication messages using an antenna, as described in Widmer, with wirelessly authenticating, as described in Ishibashi, as modified by Arshad, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining transmitting and receiving authentication messages using an antenna of Widmer with wirelessly authenticating of Ishibashi, as modified by Arshad, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Widmer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi, Arshad, and Widmer to obtain the invention as specified in claim 13.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Arshad as applied to claims 1 and 15 above, and further in view of Peiffer et al. (U.S. Patent No. 5,901,572 A) (hereinafter Peiffer).

Regarding claim 6, as applied to claim 1 above, Ishibashi, as modified by Arshad, further discloses supplying power from the battery to the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container when the vehicle power and accessory system (Paragraph 0123 discloses that only authentication relating to setting and releasing of a bind for the battery module 11 and discharging control of the battery module 11 have been described above.  However, in reality, it is also necessary to carry out authentication relating to typical entry and driving operations of the electric vehicle 10, such as unlocking the doors of the electric vehicle 10 and starting the driving unit 13.  For example, for authentication relating to unlocking the doors, a separate authentication device (not shown) to the electric vehicle 10 and the authentication apparatus 20 may be provided, or such authentication may be included in the second authentication function).
Ishibashi, as modified by Arshad, does not explicitly disclose wherein the operation of the electrical connection point includes supplying power from the battery to the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container when the vehicle power and accessory system is in a vehicle-off mode.
In analogous art, Peiffer discloses wherein the operation of the electrical connection point includes supplying power from the battery to the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container when the vehicle power and accessory system is in a vehicle-off mode (Column 1, lines 7-11 disclose the present invention relates to heating and air conditioning systems, and more particularly, to a relatively low power auxiliary heating and air conditioning system for a motor vehicle, configured to operate when the vehicle is shut down).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using electrical components while a vehicle is shut down, as described in Peiffer, with using electrical components of a vehicle that may be operated, as described in Ishibashi, as modified by Arshad, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using electrical components while a vehicle is shut down of Peiffer with using electrical components of a vehicle of Ishibashi, as modified by Arshad, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Peiffer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi, Arshad, and Peiffer to obtain the invention as specified in claim 6.

Regarding claim 20, as applied to claim 15 above, Ishibashi, as modified by Arshad, further discloses supplying power from the battery to the electrically powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container when the vehicle power and accessory system (Paragraph 0123 discloses that only authentication relating to setting and releasing of a bind for the battery module 11 and discharging control of the battery module 11 have been described above.  However, in reality, it is also necessary to carry out authentication relating to typical entry and driving operations of the electric vehicle 10, such as unlocking the doors of the electric vehicle 10 and starting the driving unit 13.  For example, for authentication relating to unlocking the doors, a separate authentication device (not shown) to the electric vehicle 10 and the authentication apparatus 20 may be provided, or such authentication may be included in the second authentication function).
Ishibashi, as modified by Arshad, does not explicitly disclose wherein the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container is a transport climate control system.
In analogous art, Peiffer discloses wherein the electrically-powered accessory configured to be used with at least one of the vehicle, a trailer, and a transport container is a transport climate control system (Column 1, lines 7-11 disclose the present invention relates to heating and air conditioning systems, and more particularly, to a relatively low power auxiliary heating and air conditioning system for a motor vehicle, configured to operate when the vehicle is shut down).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using electrical components while a vehicle is shut down, as described in Peiffer, with using electrical components of a vehicle that may be operated, as described in Ishibashi, as modified by Arshad, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using electrical components while a vehicle is shut down of Peiffer with using electrical components of a vehicle of Ishibashi, as modified by Arshad, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Peiffer.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi, Arshad, and Peiffer to obtain the invention as specified in claim 20.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Arshad as applied to claim 15 above, and further in view of Takemori et al. (U.S. Patent Application Publication No. 2020/0177398 A1) (hereinafter Takemori).

Regarding claim 18, as applied to claim 15 above, Ishibashi, as modified by Arshad, further discloses and the permitted connection includes certifying the accessory configured to be used with at least one of the vehicle, a trailer, and a transport container for use in the vehicle power system (Paragraph 0069 discloses with the arrangement that uses the first and second authentication mentioned above, even when a thief has moved the battery module 11 from an electric vehicle 10 to another electric vehicle 10, if the first authentication of the battery module 11 cannot be carried out successfully, the second authentication will not be implemented and it will not be possible to drive the other electric vehicle 10.  As a result, theft of the battery module 11 is prevented).
Ishibashi, as modified by Arshad, does not explicitly disclose wherein providing the authentication information comprises providing authentication information from a maintenance tool to the vehicle power system.
In analogous art, Takemori discloses wherein providing the authentication information comprises providing authentication information from a maintenance tool to the vehicle power system (Figures 10 and 11 and paragraphs 0161 and 0166 disclose public key certificate is issued from a maintenance tool outside the automobile to a first ECU 1010 and second ECUs 1020.  The maintenance tool 1200 issues a public key certificate to the first ECU 1010 as an example.  It is to be noted that the present invention can also be applied to the case in which the maintenance tool 1200 issues a public key certificate to a second ECU 1020).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a maintenance tool providing a certificate, as described in Takemori, with authenticating use of electrical components of a vehicle, as described in Ishibashi, as modified by Arshad, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a maintenance tool providing a certificate of Takemori with authenticating use of electrical components of a vehicle of Ishibashi, as modified by Arshad, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Takemori.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi, Arshad, and Takemori to obtain the invention as specified in claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Arshad as applied to claim 15 above, and further in view of Lowrey et al. (U.S. Patent No. 7,904,219 B1) (hereinafter Lowrey).

Regarding claim 19, as applied to claim 15 above, Ishibashi, as modified by Arshad, discloses the claimed invention except explicitly disclosing wherein the permitted connection is established at an electronic power take-off of the vehicle power system.
In analogous art, Lowrey discloses wherein the permitted connection is established at an electronic power take-off of the vehicle power system (Column 19, lines 4-22 discloses it can be seen that the various sensors 1104 described herein may be used to detect unauthorized vehicle 1101 access or use.  For example, suppose a tractor owned by a utility company is equipped with a mower implement designed for mowing grass and is also equipped with the PTO sensor 1104P.  The utility company may detect unauthorized use of the mower if the PTO sensor 1104P senses a shaft turning at a time outside of regular business hours, for example, or at a location not scheduled for mowing activity (e.g., the home of an employee).  The PTO sensor 1104P may also be associated with operator identification, such that some operators may be authorized to use certain equipment but not other equipment.  For example, driver A may be qualified to drive the vehicle 1101 and use a PTO implement, but driver B may be qualified only to drive the vehicle 1101.  Thus, a notification of PTO activation provided by the PTO sensor 1104P through the telematics device 1106 may indicate that an operator has improperly engaged a PTO implement).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate authorizing the use of a power take-off of a vehicle, as described in Lowrey, with authenticating use of electrical components of a vehicle, as described in Ishibashi, as modified by Arshad, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining authorizing the use of a power take-off of a vehicle of Lowrey with authenticating use of electrical components of a vehicle of Ishibashi, as modified by Arshad, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Lowrey.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ishibashi, Arshad, and Lowrey to obtain the invention as specified in claim 19.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Anzai et al. (U.S. Patent No. 6,271,745 B1) discloses keyless user identification and authorization system for a motor vehicle;
Peeters (U.S. Patent Application Publication No. 2005/0148334 A1) discloses vehicle enabled networks;
Terlizzi et al. (U.S. Patent No. 8,478,913 B2) discloses an adapter for electronic devices; and
Chen et al. (U.S. Patent Application Publication No. 2020/0070777 A1) discloses systems and methods for a digital key.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642